DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1-4, 8,11-13,15-16,18-20, 84-86, 90-93 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 23-25, and 87-88, directed to the process of making or using an allowable product or apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4,8,11-13,15,16,18-21,23-25,84-88,90-93.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed apparatus and method to secure a film to a container as detailed in claims 1 and 21  comprising, a body portion having a drive nip with a drive roller and pinch roller for feeding film into a loading zone, a film support roller supporting a roll of film, the drive roller rotates at a faster speed than the film roller to cause tension to be applied to the film, a sealing portion comprising; an aperture to receive a container, a wall within the sealing portion, at least one element positioned external to the wall which emanates heat energy, a sensor assembly to sense the top portion of the container the sensor assembly activates the heating element, the loading zone is sized to receive a  predetermined dimensioned film from the body portion, wherein the top portion of the container is movable within the aperture to secure the predetermined dimensioned film to the top portion of the container by energy from the at least one element through the wall. In regards to claim 90 the prior art does not disclose or render obvious the claimed apparatus comprising a body a sealing portion to receive a top portion of the container, the sealing portion includes an aperture sized to receive the top portion of the container, a shield plate fixedly positioned within the sealing portion where the shield plate is spaced apart from the above aperture; a sensor to detect the top of the container, at least one energy emanating element and a loading zone configured to receive a portion of the film, wherein the film is sandwiched between the container and shield plate while the energy emanating element seals the film to the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        


/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731